DETAILED ACTION
This is in response to communication filed on August 25, 2022.
Status of Claims
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are pending, of which claims 1, 8, and 15 are in independent form.

Allowable Subject Matter
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a neural network structure, determining a bit length of registers for arithmetic operations, determining ranges of integer values, generating dimensionalities of one or more input layers by combining elements of an input layer with elements of a corresponding filter such that maximum values do not overflow the bit length of the registers, and utilizing star-shaped filters with zero weight values in the corners of a 3x3 rectangle, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20070154095, 20070154096 and Patents 7953253, 7643659 teach image detection with neural networks using a 3-rectangle filter
U.S. Patent 6697534 teaches sharpening image data using a 3x3 kernel.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184